Citation Nr: 9902955	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Craven




INTRODUCTION

The veteran had active military service from April 1944 to 
April 1946.  

In February 1997, the veteran filed his claim for increased 
rating for service-connected PTSD.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1997 decision of the RO.  



REMAND

The veteran contends, in essence, that his service-connected 
PTSD is severe enough to warrant an increased rating.

On a VA mental disorders examination in November 1996, the 
veteran was reported to have combat-related nightmares.  He 
was reported to have no hobbies or interest in activities, 
except for drinking.  He was reported to have been isolated 
and restrained in recent years and to have stayed at home by 
himself.  He was reported to have an exaggerated startle 
response.  His affect was reported to appear anxious.  There 
was no evidence of psychotic features, and he was clearly 
impaired on cognitive functioning.  The veteran was diagnosed 
with alcohol dependence and chronic PTSD, on Axis I; 
dementia, probably related to alcoholism, bilateral carotid 
bruits, alcoholic liver disease and history of hypertension, 
on Axis III; and a Global Assessment of Functioning (GAF) 
score estimate of 20, on Axis V.  The veteran was reported to 
be admitted to a hospital immediately following the 
examination.

In April 1997, the RO determined that the veteran was not 
competent to handle disbursement of funds.

In October 1997, a statement from the Dutch Haven Adult Care 
Residence reported that the veteran required total 
supervision in activities of daily living and medication 
management.  His wife was reported to provide for management 
of his money.

The veteran's claim of entitlement to an increased rating for 
PTSD is well grounded in that it is not inherently 
implausible.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
VA therefore has a duty to assist him in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 
1 Vet. App. 90 (1990).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

The Board's review of the medical evidence of record reveals 
that the veteran has been treated on multiple occasions for 
psychiatric disability.  While the veteran's psychiatric 
history and mental status have been clinically recorded on 
numerous occasions, the examinations provided to the veteran, 
including the November 1996 VA examination, have not been 
sufficiently comprehensive for rating purposes and do not 
comport with the ruling of the United States Court of 
Veterans Appeals (Court) in Massey v. Brown, 7 Vet.App. 204 
(1994).  

In Massey, the Court emphasized that, in cases involving the 
rating of psychiatric disorders, clinical findings must be 
related specifically to the applicable rating criteria.  
Thus, to comply with Massey, the examiner must distinguish 
the symptoms or findings attributable to the service-
connected mental disability, as opposed to any other existing 
disability, and determinations must be made about the extent 
to which the service-connected mental disability alone 
reduces initiative, flexibility, efficiency, memory, judgment 
and reliability so as to produce occupational and social 
impairment.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for service-connected PTSD since 
November 1996.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source that have 
not already been obtained.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  All indicated 
testing in this regard should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review before the examination.  Detailed 
clinical findings referable to the 
service-connected PTSD should be 
recorded.  Based on his or her review of 
the case, it is requested that the 
examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the score's meaning.  In addition, the 
examiner should offer an opinion as to 
degree of any demonstrated occupational 
and social impairment caused by the 
service-connected PTSD alone.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


